Case 1:19-cv-08379-AT Document 42 Filed 06/10/20 Page 1 of 4
            Case 1:19-cv-08379-AT Document 42 Filed 06/10/20 Page 2 of 4



unfair wages without approval of the Department of Labor or a United States district court. See
Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012). Where, as here, the
parties seek approval from the district court, they must establish the settlement is “fair and
reasonable.” Persaud v. D & H Ladies Apparel LLC, No. 16 Civ. 5994, 2017 WL 1944154, at
*1 (S.D.N.Y. May 8, 2017). To determine whether a settlement is fair and reasonable, courts
consider:

         the totality of circumstances, including but not limited to the following factors:
         (1) the plaintiff’s range of possible recovery; (2) the extent to which “the
         settlement will enable the parties to avoid anticipated burdens and expenses in
         establishing their respective claims and defenses”; (3) the seriousness of the
         litigation risks faced by the parties; (4) whether “the settlement agreement is the
         product of arm’s-length bargaining between experienced counsel”; and (5) the
         possibility of fraud or collusion.

Wolinsky, 900 F. Supp. 2d at 335 (quoting Medley v. Am. Cancer Soc’y, No. 10 Civ. 3214, 2010
WL 3000028, at *1 (S.D.N.Y. July 23, 2010)). In addition, courts should not approve
agreements that contain “highly restrictive confidentiality provisions” and “overbroad” releases
of claims. Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015).

        Where the proposed settlement provides for payment of attorney’s fees, the Court must
separately assess the reasonableness of the fee award. Lliguichuzhca v. Cinema 60, LLC, 948 F.
Supp. 2d 362, 366 (S.D.N.Y. 2013). “In an individual FLSA action where the parties settled on
the fee through negotiation, there is ‘a greater range of reasonableness for approving attorney’s
fees.’” Wolinsky, 900 F. Supp. 2d at 336 (quoting Misiewicz v. D’Onofrio Gen. Contractors
Corp., No. 08 Civ. 4377, 2010 WL 2545439, at *5 (S.D.N.Y. May 17, 2010)); see also Letter at
4 (clarifying that the Settlement is on behalf of Plaintiffs individually, and not on a collective or
class-wide basis). Still, “counsel must submit evidence providing a factual basis for the award,”
including “contemporaneous billing records documenting, for each attorney, the date, the hours
expended, and the nature of the work done.” Id. (citation omitted).

   II.      Analysis

        The Settlement provides Plaintiffs with a recovery of $62,506.56 to be allocated as
follows: $8,922.99 to be paid to Marcusse; $4,874.89 to be paid to Miskie; $4,519.25 to be paid
to Portolano; $6,869.94 to be paid to Sperandio; $10,237.10 to be paid to Mavronas; and
$25,002.39 to be paid to Plaintiffs’ counsel in attorney’s fees, plus expenses in the amount of
$2,080. Settlement Agreement § 1(a), ECF No. 41-1; see also Letter at 2, 4. Plaintiffs’ counsel
evaluated Plaintiffs’ potential damages based on a review of Defendants’ payroll records,
discussions with Plaintiffs concerning the nature of their work, the hours worked, and the pay
received, and calculated Plaintiffs’ possible recovery to be $21,254.60 for Marcusse, $12,487.62
for Miskie, $11,062.60 for Portolano, $17,105.60 for Sperandio, and $24,899.60 for Mavronas.
Letter at 3. Defendants, however, deny Plaintiffs’ allegations that they failed to properly pay
Plaintiffs the requisite wages pursuant to the FLSA and NYLL and to provide the proper wage
notices/statements. Id. Defendants also dispute the amount Plaintiffs would be entitled to should

                                                  2
          Case 1:19-cv-08379-AT Document 42 Filed 06/10/20 Page 3 of 4



Defendants be found to have violated the FLSA and the NYLL. Id. The parties indicate that,
absent settlement, they would have had to produce and review “hundreds, if not thousands, of
more documents, engage in complex motion practice, and conduct numerous depositions to both
prosecute and defend the individual and collective/class claims.” Id. Additionally, the parties
state that they engaged in arm’s-length bargaining, and there is no evidence of fraud or collusion.
Id. at 4. The Court concludes, therefore, that the Settlement satisfies each of the Wolinsky
factors.

        In addition, the release provisions in the Settlement are not overly broad, as they release
Defendant from claims “only with respect to wage-and-hour related claims,” Settlement
Agreement § 2; see also id. § 1(a)(i)–(v), and notes that “[n]othing shall be deemed a waiver of
any other types of claims,” id. § 2. Moreover, the Settlement does not contain a confidentiality
provision. And although the Settlement includes a non-defamation provision, a carve-out for
truthful statements by Plaintiffs regarding their experience litigating the case and the facts
underlying the litigation is included. Id. § 6; see Weng v. T&W Rest., Inc., No. 15 Civ. 8167,
2016 WL 3566849, at *4 (S.D.N.Y. June 22, 2016) (requiring that non-disparagement provisions
contain a carve-out allowing for truthful communications). The Court is, therefore, satisfied that
the Settlement is fair and reasonable.

        Turning to attorney’s fees, Plaintiffs’ counsel seeks a fee of 40% of the settlement
proceeds, in the amount of $25,002.39, plus expenses in the amount of $2,080, totaling
$27,082.39. Letter at 4. The Second Circuit favors the percentage-of-the-fund method of
calculating attorney’s fees because it “directly aligns the interests of [Plaintiff] and [his]
counsel.” Wal-Mart Stores, Inc. v. Visa U.S.A., Inc., 396 F.3d 96, 121 (2d Cir. 2005).
Contingency fees of one-third in FLSA cases are routinely approved in this Circuit. Gonzales v.
27 W.H. Bake, LLC, No. 15 Civ. 4161, 2018 WL 1918623, at *4 (S.D.N.Y. Apr. 20, 2018)
(collecting cases). As a check on the reasonableness of attorney’s fees, however, courts still
calculate the total cost of attorney’s hours billed, previously known as the lodestar method. In re
AOL Time Warner S’holder Derivative Litig., No. 02 Civ. 6302, 2010 WL 363113, at *23
(S.D.N.Y. Feb. 1, 2010).

        Plaintiffs’ counsel’s billing records indicate that attorneys Robert J. Valli, Jr., Sara Wyn
Kane, James. A. Vagnini, and Robert R. Barravecchio, all partners, each bill at a rate of $400 an
hour; attorney Alexander M. White, an associate, bills at a rate of $250 an hour; paralegal
Christopher Maier bills at a rate of $125 an hour; and assistant Kelly Diaz bills at a rate of $100
an hour. Letter at 4. In all, Plaintiffs’ counsel billed 262.12 hours on this matter. See id. At the
foregoing rates, Plaintiffs’ counsel calculates the total billable hours to amount to $66,184.25 in
attorney’s fees. Id. at 5; see also ECF No. 38-4. Given that the billing rates match those
typically approved in this district, see, e.g., Perez Garcia v. Hirakegoma Inc., No. 17 Civ. 7608,
2020 WL 1130765, at *12 (S.D.N.Y. Mar. 9, 2020) (“In this district, courts generally award
experienced wage-and-hour attorneys between $300 to $400 per hour.” (collecting cases)), the
Court accepts the stated rates for the purposes of calculating the lodestar amount.

       Plaintiffs’ counsel’s requested fee award of $25,002.39 is significantly lower than the
$66,184.25 lodestar amount and represents 40% of the Settlement. Letter at 4, 5. Courts in this

                                                 3
           Case 1:19-cv-08379-AT Document 42 Filed 06/10/20 Page 4 of 4



circuit typically find such awards to be fair and reasonable. See, e.g., Reinoso v. Cipriani, No.
17 Civ. 8509, 2019 WL 2324566, at *3 (S.D.N.Y. May 30, 2019) (“Given that the proposed
attorney[’s] fees represent approximately one-third of the total settlement amount, and are
significantly less than the proffered lodestar amount—which militates in favor of finding the
requested amount reasonable—I find the fees contemplated in the [s]ettlement [a]greement to be
fair and reasonable.”); Chun Lan Guan v. Long Island Bus. Institute, Inc., No. 15 Civ. 2215,
2020 WL 1289517, at *4 (E.D.N.Y. Mar. 18, 2020) (“Plaintiffs’ counsel is receiving less in
attorney[’s] fees than they have billed on this matter, and their fees are consistent with the terms
of [p]laintiffs’ retainer agreements. The [c]ourt finds this to be a fair and reasonable attorney[’s]
fee in this action.”). Accordingly, the Court will not disturb the fee award agreed upon in the
Settlement.

       Last, the Court finds that the costs expended, consisting of $2,080 in filing fees, service
of process fees, copying costs, and other expenses, see ECF No. 38-3, to be reasonable. See U.S.
Football League v. Nat’l Football League, 887 F.2d 408, 416–17 (2d Cir. 1989).

                                          CONCLUSION

        The parties’ motion for settlement approval is GRANTED. The Clerk of Court is
directed to close this case.

       SO ORDERED.

Dated: June 10, 2020
       New York, New York




                                                  4
